Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	This office action is in response to the amendment filed November 2, 2021.  Claims 1 – 15 and 17 – 20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17116770 in view of Jeong (2018/0374425). 

With regard to claim 1:
Current Application 17135928
Co-pending US Application 17116770
Claim 1
An electroluminescent display device having a plurality of pixels, each of the pixels comprising:



a driving transistor having a gate connected to a first node, a source connected to a third node, and a drain connected to a fourth node, the driving transistor generating pixel current corresponding to a data voltage when a high-level source voltage is applied to the third node;


an internal compensator comprising a first capacitor connected between the first node and a second node, and a second capacitor connected between the second node and an input terminal for the high-level source voltage, 

the internal compensator controlling a threshold voltage of the driving transistor in an aging period and a programming period set with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, 




a fourth scan signal leading the first scan signal in phase, and 




an emission signal; and

a light emitting element connected between a fifth node and an input terminal for a low-level source voltage.
Claim 1 
An electroluminescent display device, comprising:
a plurality of pixels, wherein each of the pixels include:


a driving transistor having a gate connected to a first node, a source connected to a third node, and a drain connected to a fourth node, the driving transistor configured to generate pixel current corresponding to a data voltage when a high-level source voltage is applied to the third node;


an internal compensator including a first capacitor connected between the first node and a second node, and a second capacitor connected between the second node and an input terminal for the high-level source voltage, 

the internal compensator configured to control voltages of the first to fourth nodes in accordance with operations of a plurality of switching transistors in an initialization period, a data writing period and an emission period sequentially set with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, 

a refresh transistor configured to apply the high-level source voltage to the second node in accordance with a fourth scan signal leading the first scan signal in phase in a refresh period preceding the initialization period, and 

an emission signal; and

a light emitting element connected between the fourth node and an input terminal for a low-level source voltage;


The office finds no specific disclosure in claim 1 of Co-pending US Application 17116770 wherein each pixel comprises a first switching transistor configured to apply 
The office finds combining application 17116770 and Jeong would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds application 17116770 discloses an electroluminescent display device having a plurality of pixels, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Jeong also discloses an electroluminescent display device having a plurality of pixels, a "comparable" device, which has been improved by including a first switching transistor configured to apply an initialization voltage to the fourth node in accordance with the fourth scan signal in the aging period preceding the programming period.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Jeong's known technique of including a first switching transistor configured to apply an initialization voltage to the fourth node in accordance with the fourth scan signal in the aging period preceding the programming period in the same way in AAA.  The office finally finds that because the claimed invention is simply an arrangement of 

With regard to claims 2 and 14:
Current Application 17135928
Co-pending US Application 17116770
Claim 2
the internal compensator controls voltages of the first to fifth nodes in accordance with operations of a plurality of switching transistors in an aging period and a programming period set 


with reference to the first to fourth scan signals and the emission signal such that the threshold voltage of the driving transistor is reflected in a gate-source voltage of the driving transistor in an emission period following the programming period.




Claim 14
when a first image frame and a second image frame, in which the data voltage is written in the pixels, are present, a plurality of third image frames, in which the data voltage written in the first image frame is maintained, is disposed between the first image frame and the second image frame

Claim 1
the internal compensator configured to control voltages of the first to fourth nodes in accordance with operations of a plurality of switching transistors in an initialization period, a data writing period and an emission period sequentially set 

with reference to a first scan signal, a second scan signal opposite to the first scan signal in phase, a third scan signal lagging the first scan signal in phase, 

a fourth scan signal leading the first scan signal in phase in a refresh period preceding the initialization period

Claim 10
when a first image frame and a second image frame, in which the data voltage is written in the pixels, are present, a plurality of third image frames, in which the data voltage written in the first image frame is maintained, is disposed between the first image frame and the second image frame.




Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 recites allowable subject matter because, 
	none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the internal compensator controls the gate-source voltage of the driving transistor to have a second level higher than the first level in the aging period preceding the programming period, based on a second initialization voltage higher than the first initialization voltage.

Claims 4 through 13 recite allowable subject matter because they are dependent upon claim 3.

Claim 15 is allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the internal compensator controls the gate-source voltage of the driving transistor to have a second level higher than the first level in the aging period preceding the programming period, based on a second initialization voltage higher than the first initialization voltage.  

Claims 17 through 20 are allowable for being dependent upon independent claim 15.  


Response to Arguments
Applicant's arguments with respect to claims 1-15 and 17-20 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new ground(s) of rejection presented above. 


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622